16 N.Y.2d 582 (1965)
In the Matter of the Claim of Theodore Feuerbach, Respondent,
v.
Fuller Brush Co. et al., Appellants, and Rainville Co., Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 14, 1965.
Decided May 20, 1965.
Louis Busell, Joseph M. Soviero and Joseph Di Fede for appellants.
Louis J. Lefkowitz, Attorney-General (Daniel Polansky, Paxton Blair and Henriette Frieder of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.